NOT DESIGNATED FOR PUBLICATION

                                              No. 120,577

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                    v.

                                           RONALD C. KNITTLE,
                                               Appellant.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; KEVIN J. O'CONNOR, judge. Opinion filed April 24, 2020.
Affirmed.


        Ryan J. Eddinger, of Kansas Appellate Defender Office, for appellant.


        Lesley A. Isherwood, assistant district attorney, Marc Bennett, district attorney, and Derek
Schmidt, attorney general, for appellee.


Before GREEN, P.J., POWELL and SCHROEDER, JJ.


        PER CURIAM: Ronald C. Knittle was convicted by a jury of five offenses
stemming from the aggravated kidnapping and attempted rape of his victim, L.M. On
appeal, he argues there was insufficient evidence to support his convictions for
aggravated kidnapping and attempted rape. Knittle does not challenge his convictions for
the three remaining charges. Upon review of the record, we are convinced the evidence
was sufficient to support Knittle's convictions for aggravated kidnapping and attempted
rape. We affirm.




                                                     1
                                        FACTS


       Knittle's victim, L.M., was jogging on a path along the Arkansas River in Wichita
when she noticed Knittle by the river. L.M. passed Knittle and continued jogging down
the path. She eventually turned around and went back the same way she came. As L.M.
approached, Knittle moved into her path and began walking toward her. L.M. stopped to
adjust her sock and shoe, hoping Knittle would pass by, but he did not.


       Knittle stopped near L.M. and asked her what year it was. L.M. laughed and
attempted to resume her run, but Knittle repeatedly blocked her. L.M. began to panic; she
yelled for help, waived her arms trying to draw someone's attention, and told Knittle she
was going to call the police. Knittle told L.M. to be quiet and pushed her arms down. He
grabbed her by the hair and repeatedly punched her in the face. L.M. lost her balance and
fell into a grassy area next to the jogging path. Knittle fell next to L.M. and tried to climb
on top of her. L.M. tried to fight Knittle off by repeatedly kicking him in the legs.
However, Knittle continued his attack, tugging on L.M.'s shirt and partially pulling down
her pants. L.M. continued to struggle and scream at which point Knittle threatened to beat
her to death. L.M. was able to break free from Knittle and started to run away but lost her
footing and fell. As L.M. attempted to flee, Knittle stepped on her cell phone and glasses
to prevent her from taking them.


       Across the river, Jeffrey Weeks, a city maintenance employee, was mowing the
grass and saw the attack. Weeks began honking the horn on his tractor to draw attention
and scare Knittle away, then Weeks called 911. Nevertheless, Knittle pulled down his
pants, got on the ground next to L.M., pulled off her shoes and socks, and pulled down
her pants. Knittle was eventually distracted by Weeks' honking, which allowed L.M. to
escape and run to the nearby street. She flagged down a passing driver, Michael
Eddington, immediately got into his vehicle for safety, and told Eddington that Knittle



                                              2
tried to rape her. Eddington saw Knittle standing nearby and used his cell phone to take a
picture of him.


          Wichita Police Officer Noland Keahey arrived at the scene in response to Weeks'
call. Keahey stopped near Eddington's vehicle and saw Knittle take off running through
some nearby trees. Knittle grabbed a bicycle that was propped against a nearby bench and
began riding down the sidewalk. Keahey got into his patrol car, drove over the curb, and
began pursuing Knittle down the bike path. Keahey caught up with Knittle, exited his
patrol car, drew his weapon, and ordered Knittle to get down on the ground. Knittle
refused to comply with Keahey's command. Several additional officers arrived, and
Knittle continued to struggle. During the struggle, Knittle huffed chemical fumes from a
sock he was carrying. He also asked Keahey what year it was and told Keahey he was
from the future. Ultimately, Keahey used his taser to restrain Knittle and complete his
arrest.


          After Knittle was arrested, officers found a one-gallon can of solvent, a sock
saturated with solvent, a pair of eyeglasses, and two cell phones near the bicycle Knittle
had been riding. Knittle was charged with attempted rape, criminal threat, interference
with a law enforcement officer, aggravated battery, theft, and aggravated kidnapping.
Before trial, the aggravated battery charge was dismissed by the State. The jury convicted
Knittle of the five remaining offenses, and the district court sentenced him to a term of
307 months' imprisonment. Additional facts are set forth as necessary herein.


                                           ANALYSIS


          On appeal, Knittle claims there was insufficient evidence to support his two
convictions for attempted rape and aggravated kidnapping. Specifically, Knittle argues
that due to his voluntary intoxication he could not have formed the specific intent
required to commit either crime. Knittle does not challenge the sufficiency of the


                                                3
evidence underlying his other convictions; thus, he has waived and abandoned any such
argument. See State v. Arnett, 307 Kan. 648, 650, 413 P.3d 787 (2018) (issues not briefed
deemed waived or abandoned).


               "'When sufficiency of the evidence is challenged in a criminal case, the standard
       of review is whether, after reviewing all the evidence in a light most favorable to the
       prosecution, the appellate court is convinced a rational factfinder could have found the
       defendant guilty beyond a reasonable doubt. Appellate courts do not reweigh evidence,
       resolve evidentiary conflicts, or make witness credibility determinations.' [Citation
       omitted.]" State v. Chandler, 307 Kan. 657, 668, 414 P.3d 713 (2018).


       Here, the jury was instructed on voluntary intoxication as a defense to the charges
of aggravated kidnapping and attempted rape. "[W]hen a particular intent or other state of
mind is a necessary element to constitute a particular crime, the fact of intoxication may
be taken into consideration in determining such intent or state of mind." K.S.A. 2019
Supp. 21-5205(b). "This language establishes that voluntary intoxication is an available
defense when a defining mental state is a stand-alone element separate and distinct from
the actus reus of the crime." State v. Murrin, 309 Kan. 385, 397, 435 P.3d 1126 (2019).
Aggravated kidnapping is a specific intent crime. State v. Mattox, 305 Kan. 1015, 1025,
390 P.3d 514 (2017). Accordingly, voluntary intoxication may be used to negate the
specific intent element of aggravated kidnapping. See State v. Hilt, 299 Kan. 176, 192-93,
322 P.3d 367 (2014).


       An attempt crime requires specific intent to commit the attempted crime. See State
v. Robinson, 256 Kan. 133, 137, 883 P.2d 764 (1994). Because attempted crimes require
specific intent, voluntary intoxication may be used as a defense to the specific intent
element. State v. Brown, 291 Kan. 646, 654, 244 P.3d 267 (2011).


       Knittle argues no reasonable jury could have found he had the ability to form the
specific intent to commit aggravated kidnapping and attempted rape. In support, he points


                                                    4
to the fact he asked L.M. and Keahey what year it was and claimed to be from the future.
He also claims he had no ability to control or the wherewithal to conceal his illegal
behavior. Knittle points to the fact he inhaled vapors from the sock in Keahey's presence
and attacked L.M. in a public place during the middle of the day in view of Weeks. He
further cites to his trial counsel's argument Knittle was "'blown out of his mind.'"


       However, Knittle cites no evidence in the record regarding the extent to which
sniffing chemical solvents can potentially render someone impaired. Effectively, he
assumes—and asks us to do the same—whatever solvent he had been sniffing could and
did render him too intoxicated to understand the nature of his conduct and form the
specific intent necessary to commit aggravated kidnapping and attempted rape. But
Knittle offers no support in the record indicating the solvent—at times referred to as
acetone or mineral spirits—could cause him to be so intoxicated he could not form the
intent to commit the crimes of aggravated kidnapping and attempted rape.


       In any event, the State points out considerable evidence showing Knittle was
aware of the nature of his conduct and had the capacity to form the specific intent
required to commit the offenses. After L.M. resisted Knittle, he struck her in the face and
threatened to beat her to death if she continued yelling and calling for help. Knittle also
chased L.M. as she ran away and fled the scene when he saw Keahey arrive. After his
arrest, Knittle was able to provide information to another officer and even assisted her
with the proper spelling of his name. Based on this evidence, a reasonable jury could
conclude Knittle had the requisite capacity and mental faculties to form the specific intent
to commit the offenses of aggravated kidnapping and attempted rape.


       The mere fact Knittle may have inhaled chemical fumes does not show he was too
intoxicated to form specific intent. Rather, "[t]here must be some evidence of intoxication
upon which a jury might find that a defendant's mental faculties were impaired to the
extent that he was incapable of forming the necessary specific intent to commit the


                                              5
crime." State v. Shehan, 242 Kan. 127, 131-32, 744 P.2d 824 (1987). Viewed in a light
most favorable to the State, the evidence shows Knittle was aware of his actions and had
the capacity to form the requisite intent, regardless of his strange comments to L.M. and
Keahey. To conclude otherwise would require us to reweigh evidence, which we cannot
do. See Chandler, 307 Kan. at 668. Knittle's convictions for aggravated kidnapping and
attempted rape are affirmed.


      Affirmed.




                                            6